DETAILED ACTION
This Office action is in reply to correspondence filed 29 March 2021 in regard to application no. 16/296,535.  Claim 9 has been cancelled.  Claims 1-8 and 10-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as claims 1-8 and 10-14 are each directed to a method (process), and claims 15-20 are each directed to a system (machine).  The claims recite providing a form with certain characteristics and for a person to make a request for a transaction, changing what options are available based on certain information, receiving the request, applying an approval policy consisting of criteria, determining whether the approval requires multiple people to approve it (the claimed “voting”), providing approval requests to the people who need to vote, determining approval, creating an account, requesting a single-use code for the account, receiving it and sending it.
Approving a request for a transaction is a fundamental economic practice, or in the alternative case if the transaction is not in any way economic, “following rules” which is a method of “managing personal behavior”, either or which are enumerated “[c]ertain methods of organizing human activity.  Further, but for the inclusion of a generic computer, discussed below, all of these are mental steps, requiring nothing more than observation combined with mental activity or a pen and paper.  Thus the claims recite abstraction.
A bank clerk, store clerk, restaurant waiter, etc. can receive a transaction request verbally, can mentally determine the request is approved according to some policy -perhaps a bank customer is a child, and can only perform a transaction if accompanied by a parent.  A person can create an account on a pad of paper; this was once a routine practice of stores that allowed people to “run a tab”.  The single-use code can be nothing more than a password communicated verbally, and the password can be verbally sent and received to and by anyone desired. None of this requires or implicates any technology at all.  The editable options require nothing more than a person providing a different list of options situationally; a waiter may substitute a non-alcohol menu if determining a patron is underage, or a bank clerk may substitute one form for another upon determining a loan applicant will need a co-signer, just for two simple examples.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a “backend computer application” which communicates with a “frontend computer application” and a “computing device” of each of several “users”, the claims do nothing more than what is set forth above.  Claim 15, which has the most, simply parcels the work out among two generic computers, which will be discussed below.  None of this goes beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
As the claims only manipulate information about accounts, transactions, locations and codes, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned, and using two rather than one does not make either (or the pair) particular.  The user computers play no role except as a possible source of or destination for data.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such data, being intangible, are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, data are still data in the end.  They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e); simply listing a series of abstract steps and iterating and reiterating that they are performed by a “backend computer application”, etc., with no particularity at all as to how the application does anything, is about as general a linkage as might be imagined.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  We will consider here claim 15, as it has the most among the non-abstract claim elements; it includes two computers each of which include a processor and at least one of which communicates with the aforementioned user devices.  These elements are recited at a high degree of generality, and the specification makes it clear, ¶63, that the computers can “include, but are not limited to”, a wide variety of preexisting, general purpose devices such as “personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like”. [emphasis added] Thus it is clear that no particular nor improved computing device need be used, but that any type of computing device at all, known and unknown, will suffice to perform the abstract steps.
They only perform generic computer functions of manipulating information and sending information to and from each other and to other users and/or devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.
Using two or more computers to perform a task is well-understood, routine and customary and was so many years before the filing of the present invention.  It is called distributed computing, and it was known in general and within the sphere of the field of the present invention, relating to the use of accounts to perform transactions.  Nelson et al. (U.S. Publication No. 2006/0186192), whose application was filed well over a decade before the present invention, disclosed that by that early date a method such as his “automatic generation of bank deposits” [title] could be performed by “well-known computing systems, environments and/or configurations” such as “distributed computing environments”. [0017; emphasis added] Even earlier, before the turn of the present century, Davis, III et al. (U.S. Patent No. 5,870,739) referred to “distributed [computing] environments” as “ubiquitous”. [Col. 1, lines 19-20]
The claim elements when considered as an ordered combination - two computers performing portions of a series of abstract steps, arranged chronologically, and sending and receiving information to other, unclaimed devices -does nothing more than when they are analyzed individually.  The other independent claims are simply different embodiments but are similarly directed to generic computers performing the same or a very similar process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 11, 13 and 20 simply recite further manipulation of information. Claims 3 and 12 consist entirely of nonfunctional printed matter, merely disclosing the content of information which is sent and which has no patentable significance at all but in any case does nothing to make the invention less abstract. Claims 4, 16 and 18 simply recite that information is stored somewhere, another generic computing function. Claims 5, 7, 10, 14, 17 and 19 are simply further descriptive of the type of information being manipulated, and claim 6 simply recites receiving information, another generic computing function.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Response to Arguments
Applicant's arguments filed 29 March 2021 have been fully considered but they are not persuasive.  In regard to § 112(a), the present amendment has rendered that rejection moot, and it has been withdrawn.  In regard to § 101, it is of no consequence whether or not the amended language recites abstraction, as the claim continues to recite abstraction.  In regard to the MPEP and the cited example, these were directed to specific improvements to information display, as opposed to simply displaying one menu to one person and a different menu to a different person because the people are differently situated; there is nothing in the claim that requires any modification at all to a display once something has been displayed; even if it were otherwise, this remains technically dissimilar to the example in the MPEP and the example in the 2019 Guidance cited by the applicant.
In particular, the applicant has made no reasoned argument that the claims do not recite abstraction, has not demonstrated that the claims integrate the abstract idea into a practical application by (a) improving the functioning of a computer or other technology, (b) invoking a particular machine, (c) transforming matter, or (e) adding meaningful limitations that go beyond generally linking the abstract idea to a particular technological environment.  Therefore the claims remain directed to an abstract idea.  The applicant has made no argument at all to attempt to traverse the Examiner’s position that the claims do not include additional elements that amount to significantly more than the abstract idea.  The claims are not patent eligible and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694